United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3402
                                  ___________

Dennis Larson Loop,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
United States of America;             *
United States Marshal’s Service,      * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                            Submitted: May 22, 2007
                               Filed: May 30, 2007
                                ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Dennis Larson Loop appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Following careful de novo review, see
Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 502 (8th Cir. 2005), we affirm the
grant of summary judgment, finding no reversible error of fact or law. See 8th Cir.
R. 47B.
                     ______________________________




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.